

CONSULTING AGREEMENT
 
This Consulting Agreement (this “Agreement”) is entered into as of March 1, 2008
by and between Fund.com Inc. a corporation duly registered under the laws of
Delaware with registered office situated at 455 Broadway, New York, NY 10013
(“Company”), and Darren Rennick (“Rennick”) and Rennick’s consulting company,
MKL Consulting Ltd. a corporation duly registered under the laws of Antigua and
Bermuda, with registered office at AIT Management Services Limited, Hodges Bay,
St John’s, Antigua (collectively “Consultant”), with respect to the following
matters.
 
Consultant is both an individual and a duly authorized and validly existing
company, organized under the laws of Antigua both engaged in the business of
providing various consulting services.
 
The parties wish to define and delineate the various relationships with each
other and the rights and duties with respect to certain consulting services to
be provided by Consultant on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties therefore agree as
follows:
 
1.  Term of Agreement.
 
Except as otherwise set forth herein, Company hereby agrees to engage
Consultant, and Consultant hereby agrees to be engaged by Company, in accordance
with the terms and conditions of this Agreement, for the period commencing as of
March 1, 2008 (the “Effective Date”) and ending on February 28, 2009 (the
“Term”); provided, however, that the Term shall be extended thereafter from year
to year with mutual written consent of Company and Consultant.
 
If this Agreement is extended pursuant to the foregoing provision, all terms and
conditions of this Agreement shall remain the same; save and except that the
terms of this Agreement may be modified in accordance with Section 15.
 
2.  Title and Duties.
 
During the Term of this Agreement, Consultant agrees to serve Company as an
Executive Vice President and in such other offices of Company to which he may be
elected or appointed, and to perform such other additional reasonable and
appropriate duties as may be requested of him by the Board of Directors of
Company (the “Board of Directors”), in accordance with the terms herein set
forth. Mr. Rennick currently is a Director of the Company.   Consultant shall
devote such time to the performance of his duties hereunder as he and Company
consider necessary and desirable, with the understanding that Consultant is not
currently expected to be engaged on a full time basis on behalf of Company and
that Consultant concurrently may pursue other non-competitive business and
employment interests.
 

 
 

--------------------------------------------------------------------------------

 





 
3.  Consulting Fees.  
 
(a)    Base Fee.  Except as otherwise set forth herein, Company will pay
Consultant an annual base fee of One Hundred and Fifty Thousand Dollars
($150,000.00), commencing on the Effective Date and adjusted to reflect any
periods less than a full calendar year; provided.  Consultant’s annual base fee
may be adjusted by the Board of Directors in its discretion; provided, however,
that Consultant’s annual base fee shall not be less than $150,000.
 
(b)           One Time Fee.  Consultant shall be entitled to a one time fee of
Twenty Five Thousand Dollars ($25,000.00) payable upon signing of this
Agreement, for services previously rendered to the Company.
 
(c)           Bonus.  Consultant shall be entitled to such bonuses and other
benefits as the Board of Directors may periodically award in their reasonable
discretion.
 
(d)           Health and Life Insurance.  In lieu of Consultant participating in
any Company benefit plans, Consultant will be reimbursed for his cost of health
and life insurance.
 
(e)           Expenses.  Company will reimburse Consultant for all reasonable
travel and entertainment expenses incurred in connection with Consultant’s
responsibilities upon submission of proper vouchers in accordance with Company’s
expense reimbursement policy.
 
4.  Non-Competition; Nondisclosure Of Confidential Information; Non-Hire Of
Company Employees; Non-Solicitation; Relief.
 
(a) Non-Competition.  For the period ending twelve (12) months after the later
of (i) the end of the Term of this Agreement and (ii) Consultant ceasing to own
a direct or indirect beneficial interest in Company’s common stock (such period
being, the “Non-Competition Period”), Consultant shall not be employed elsewhere
and, except as may otherwise be set forth herein, shall not render any services
to any other person or business, or acquire any interest of any type in any
other business which is in competition with Company, provided, however, that the
foregoing shall not be deemed to prohibit Consultant from acquiring, solely as
an investment, (i) up to 10% of any securities of a partnership, trust,
corporation or other entity so long as Consultant remains a passive investor in
such entity and such entity is not, directly or indirectly, in competition with
Company or (ii) up to 10% of the outstanding equity interests of any publicly
held company.
 
(b) Non-Disclosure.  During the course of Consultant’s employment with Company
and during the course of this Agreement, Company has provided and will provide
Consultant with access to certain confidential information, trade secrets, and
other matters which are of a confidential or proprietary nature, including but
not limited to Company’s operational, programming, and sales information,
customer lists, business and employment contracts, representation agreements,
pricing and ratings information, production and cost data, compensation and fee
information, strategic business plans, budgets, financial statements, and other
information Company treats as confidential or proprietary (collectively the
“Confidential Information”).
 

 
 

--------------------------------------------------------------------------------

 



 
Consultant acknowledges that such Confidential Information is confidential and
proprietary, and agrees not to disclose such Confidential Information to anyone
outside Company except to the extent that (i) Consultant deems such disclosure
or use reasonably necessary or appropriate in connection with performing his
duties on behalf of Company; (ii) Consultant is required by order of a court of
competent jurisdiction (by subpoena or similar process) to disclose or discuss
any Confidential Information, provided that in such case, Consultant shall
promptly inform Company of such event, shall cooperate with Company in
attempting to obtain a protective order or to otherwise restrict such
disclosure, and shall only disclose Confidential Information to the minimum
extent necessary to comply with any such court order; or (iii) such Confidential
Information becomes generally known to and available for use in the industries
in which Company does business, other than as a result of any action or inaction
by Consultant.  Consultant further agrees that he will not during the Term of
this Agreement and/or at any time thereafter use such Confidential Information
in competing, directly or indirectly, with Company.  At such time as Consultant
shall cease to be affiliated with Company, Consultant will promptly deliver to
Company (and will not keep in Consultant’s possession, recreate or deliver to
anyone else) all Confidential Information and any and all devices, records,
data, notes, reports, proposals, lists, correspondence, specifications, drawings
blueprints, sketches, materials, equipment, other documents or property, or
reproductions of any aforementioned items related to any Invention or Work (each
as defined below), or otherwise developed by Consultant pursuant to Consultant’s
employment or affiliation with Company or otherwise belonging to Company, its
successors or assigns.  This nondisclosure covenant is binding on Consultant, as
well as his heirs, successors, and legal representatives, and will survive the
termination or expiration of this Agreement for any reason.
 
(c) Non-Hire.  To further preserve Company’s Confidential Information, and for
the consideration promised by Company under this Agreement, during the
Non-Competition Period, Consultant will not, directly or indirectly, (i) hire
any current employee of Company, or any subsidiary or affiliate of Company
(including, without limitation, any employee of Company within the 6-month
period preceding Consultant’s last day of affiliation with Company or within the
12-month period of this covenant) who worked, works, or has been offered
employment by Company; (ii) solicit or  encourage any such employee to terminate
their employment with Company, or any subsidiary or affiliate of Company; or
(iii) solicit or encourage any such employee to accept employment with
Consultant or with any business, operation, corporation, partnership,
association, agency, or other person or entity with which Consultant may be
associated.  If, during the term of this non-hire covenant, Consultant learns
that any such employee has accepted employment with any business, operation,
corporation, partnership, association, agency, or other person or entity with
which Consultant may be associated (other than Company), Consultant will
immediately send notice to Company identifying such employee and certifying that
Consultant did not breach any provision of this non-hire covenant.
 
(d) Non-Solicitation.  To further preserve Company’s Confidential Information
and for the consideration promised by Company under this Agreement, Consultant
agrees not to solicit any of Company’s clients during the Non-Competition
Period.  Specifically, during the Non-Competition Period, regardless of the
reason for the end of this Agreement, Consultant will not, directly or
indirectly, either for himself or for any other business, operation,
corporation, partnership, association, agency, or other person or entity, call
upon, compete for, solicit, divert, or take away, or attempt to divert or take
away current customers or clients of Company.
 

 
 

--------------------------------------------------------------------------------

 



 
This restriction includes, without limitation, any customer with who Company, or
any subsidiary or affiliate of Company, (i) has an existing agreement or
business relationship; or (ii) has had an agreement or business relationship
within the six-month period preceding Consultant’s last day of affiliation with
Company.  This non-solicitation agreement does not apply if Company terminates
Consultant without Cause (except during any severance payment period as stated
in Section 6(d)), or if Consultant terminates this Agreement for Good Cause (as
defined in Section 5(d)).
 
(e) Relief.  Consultant acknowledges that, in connection herewith Consultant has
received certain warrants or options for shares of Company’s common stock and
that the provisions of this Section 4  and the other provisions of this
Agreement relating to the enforcement of the rights granted to Company hereunder
constitute a significant portion of the consideration for the grant of such
warrants or options and that Consultant’s agreeing to be bound by such
provisions were a condition precedent to the grant of such warrants or
options.  Company and Consultant agree that the restrictions contained in this
Section 4 are reasonable in scope and duration and are necessary to protect
Company’s rights.  If any provision of this Section is adjudged by a court or
arbitrator to be unenforceable, the same will in no way affect enforceability of
the rest of this Agreement.  If any such provision is held to be unenforceable
because of the scope, duration, or geographic area, the parties agree that the
court or arbitrator shall have the power to reduce the scope and/or duration
and/or geographic area of such provision, and in its reduced form, such
provision shall then be enforceable.  Should Consultant violate the provisions
of this Section, then in addition to all other rights and remedies available to
Company at law or in equity, the duration of this covenant shall automatically
be extended for the period of time from which Consultant began such violation
until he permanently ceases such violation.  Consultant agrees that the remedy
at law for any breach by him of this Section 4 will be inadequate and that
Company shall be entitled to injunctive relief.
 
5.  Termination.
 
This Agreement may be terminated only by mutual agreement of the parties or
under the following circumstances:
 
(a)  Death.  This Agreement will terminate upon the death of Consultant.
 
(b) Disability.  Company may terminate this Agreement if, as a result of
Consultant’s incapacity due to physical or mental illness, Consultant is unable
to perform the essential functions of his position, as defined in Paragraph 2 of
this Agreement, for more than 90 days in any 12 month period, as determined by
Company, subject to applicable law.
 
(c) Termination By Company. Company may also terminate this Agreement for
Cause.  “Cause” means one of the following:  (i) a material act of willful
misconduct by Consultant in connection with the performance of his duties,
including, without limitation, violation of Company’s policy on sexual
harassment, misappropriation of funds or property of Company or any of its
affiliates other than the occasional, customary and de minimis use of Company
property for personal purposes;
 

 
 

--------------------------------------------------------------------------------

 



 
(ii) material non-performance of his duties (other than by reason of
Consultant’s physical or mental illness, incapacity or disability) where such
material non-performance has continued for more than thirty (30) days following
written notice to Consultant by Company; (iii) a felony criminal or civil
conviction, a plea of nolo contendere by Consultant, or other conduct by
Consultant that, as determined in the reasonable discretion of Company, has
resulted in, or would result in if he were retained in his position with
Company, material injury to the reputation of Company, including, without
limitation, conviction of fraud, theft, embezzlement, or a crime involving moral
turpitude; (iv) a material breach by Consultant of any of the provisions of this
Agreement; (v) a material and significant violation by Consultant of Company’s
key employment and management policies; (vi) inability to consistently meet
performance goals if such inability continues for more than ninety days
following written notice; provided, however, that this clause (vi) shall be
inapplicable in the event that such failure to meet performance goals is
precluded by events, actions or omissions to act by or on behalf of Company by
persons other than Consultant; or (vii) a material breach of the confidentiality
or other provisions set forth in Section 4.  If Company elects to terminate for
Cause under clauses (c)(i), (iv), (v) or (vi) hereof, Consultant shall have
thirty (30) days after the written notice of any such breach within which to
cure such breach, except where such breach, by its nature, is not curable or the
termination is based upon a recurrence of an act previously cured by Consultant.
 
(d) Termination By Consultant For Good Cause.  Consultant may terminate this
Agreement at any time for “Good Cause,” which is defined as any one of the
following: (i) a repeated failure of Company to comply with a material term of
this Agreement after written notice by Consultant specifying the alleged
failure. Provided, however, that if Consultant elects to terminate for Good
Cause under this Section, Company shall have thirty (30) days after the written
notice of any such breach within which to cure such breach, except where such
breach, by its nature, is not curable or the termination is based upon a
recurrence of an act previously cured by Company; (ii) a substantial and unusual
change in Consultant’s position, duties, responsibilities, working location or
authority without an offer of additional compensation acceptable to Consultant,
in Consultant’s reasonable discretion; or (iii) a Change of Control. "Change of
Control" shall mean the satisfaction of any one or more of the following
conditions (and the "Change of Control" shall be deemed to have occurred as of
the first day that any one or more of the following conditions shall have been
satisfied): (i) Any person other than the Company or an Affiliate or an employee
benefit plan of the Company or an Affiliate, becomes the beneficial owner,
directly or indirectly, of securities of the Company representing more than 30%
of the combined voting power of the Company's then outstanding securities; (ii)
The Company’s stockholders approve a merger, consolidation or other business
combination (a "Business Combination") other than a Business Combination in
which holders of common stock of the Company immediately prior to the Business
Combination have substantially the same proportionate ownership of common stock
of the surviving corporation immediately after the Business Combination as
immediately before (iii) The Company’s stockholders approve either (a) an
agreement for the sale or disposition of all or substantially all of the
Company's assets to any entity that is not an Affiliate, or (b) a plan of
complete liquidation of the Company; or (iv) The persons who are members of the
Board and constitute a majority of the members of the Board, immediately before
a tender offer by any Person other than the Company or an Affiliate, or before a
merger, consolidation or contested election, or before any combination of such
transactions, cease to constitute a majority of the members of the Board as a
result of such transaction or transactions.
 
 

--------------------------------------------------------------------------------


 
6.  Compensation Upon Termination Or Expiration.
 
(a)           Death.  If this Agreement is terminated by reason of Consultant’s
death, Company will, within 90 days after the date of such termination, pay in a
lump sum amount to such person as Consultant shall designate in a notice filed
with Company or, if no such person is designated, to Consultant’s estate,
Consultant’s accrued and unpaid base fee and bonus, if any, and any payments to
which Consultant’s spouse, beneficiaries, or estate may be entitled under any
applicable benefit plan (according to the terms of such plans). Any warrants or
options previously granted to Consultant which have vested or are exercisable at
the date of death shall remain exercisable after the date of termination by the
designated person or Consultant’s estate for the greater of ninety days or the
maximum period allowed by applicable law or warrant, option plan or agreement.
 
(b)           Disability.  If this Agreement terminates by reason of
Consultant’s disability, Company shall, within 90 days after the date of such
termination, pay in a lump sum amount to Consultant his accrued and unpaid base
fee and bonus, if any, and any payments to which he may be entitled under any
applicable benefit plan (according to the terms of such plans).  Any warrants or
options previously granted to Consultant which have vested or are exercisable at
the date of Consultant’s disability shall remain exercisable after the date of
termination for the greater of ninety days or the maximum period allowed by
applicable law or warrant, option plan or agreement.
 
(c)           Termination By Company For Cause: If this Agreement is terminated
by Company for Cause, Company will, within 90 days after the date of such
termination, pay in a lump sum amount to Consultant his accrued and unpaid base
fee and any payments to which he may be entitled under any applicable benefit
plan (according to the terms of such plans).
 
(d)           Termination by Company Without Cause; Termination by Consultant
for Good Cause.  In the event this Agreement is terminated by Company other than
for Cause or other than pursuant to Section 5(a) or (b) hereof by reason of
death or disability or Consultant terminates this Agreement for Good Cause
pursuant to the provisions of Section 5(d) hereof, Consultant shall have no
further obligations or duties under this Agreement; provided, however, that
Consultant shall continue to be bound by the provisions of Section 4, 6, 7, 8,
9, 10, 11, 13 and 15 hereof if Company performs its obligations under this
Section 6(d).  In the event of termination of Consultant pursuant to the
preceding sentence, Company will (i) within 30 days after the date of such
termination, pay in a lump sum amount to Consultant his accrued and unpaid base
fee through the date of termination and bonus, if any, and any payments to which
he may be entitled under any applicable benefit plan (according to the terms of
such plans) and (ii) shall continue to pay Consultant the entire compensation
and other benefits otherwise payable to him under the provisions of Section 3
hereof for the otherwise remaining Term of this Agreement; provided, however
that Consultant shall have a duty to mitigate such compensation and other
benefits by seeking other engagements (including mitigating payments for any
benefits for which Consultant is being paid by Company).
 

 
 

--------------------------------------------------------------------------------

 



 


 
(e) Effect of Compliance with Compensation Upon Termination Provisions.  Upon
complying with Subparagraphs 6(a) through 6(d) above, as applicable, Company
will have no further obligations to Consultant except as otherwise expressly
provided under this Agreement or under the terms of any warrant, option plan or
agreement or any benefit plan of Company.
 
7.  Inventions and Original Works of Authorship.  
 
(a)    Prior Inventions and Original Works of Authorship.  Attached hereto, as
Exhibit A, is a list describing all inventions, original works of authorship,
developments, improvements, and trade secrets which were made by Consultant
prior to Consultant’s affiliation with Company (collectively referred to as
“Prior Inventions and Works”), which belong to Consultant, which relate to
Company’s proposed business, products or research and development, and which are
not assigned to Company hereunder; or, if no such list is attached, Consultant
represents that there are no such Prior Inventions and Works.  If, in the course
of Consultant’s affiliation with Company, Consultant incorporates or embodies
any such Prior Inventions and Works into a Company product (including, without
limitation, software code), process or machine, or into an Invention (as defined
below) or Work (as defined below), Consultant hereby grants and agrees to grant
to Company and its designee a nonexclusive, royalty-free, fully-paid,
irrevocable, perpetual, worldwide license to make, have made, use, sell, offer
to sell, copy, publish, and/or modify (including creating derivative works
therefrom) any such Prior Inventions and Works as so incorporated or embodied.
 
(b)    Consultant agrees to disclose promptly and fully to Company in writing
any and all inventions, discoveries, improvements, concepts or ideas, whether or
not patentable and whether or not reduced to practice, conceived or made by
Consultant, whether alone or with others, during the term of Consultant’s
affiliation with Company and related in the sole judgment of Company to the
business or activities of the Company (“Inventions”).  In addition, and except
as provided in Section 7(c) below, Consultant hereby assigns and agrees to
assign to Company or its designee all right, title and interest in and to the
Inventions.  Consultant also agrees that all copyrightable works created by
Consultant or under Consultant’s direction in connection with Company’s business
(“Works”) will be deemed “works made for hire” within the meaning of applicable
copyright laws , and that all such Works shall be the sole and complete property
of Company and any and all copyrights in and to such Works shall belong to
Company.  To the extent that any of the Works are not deemed to be “works made
for hire” for Company, Consultant hereby assigns and agrees to assign to Company
all proprietary rights, title and interest therein, in perpetuity throughout the
universe in all languages and formats, and in any and all media, whether now
known or hereafter devised, without further compensation.  Company and
Consultant are aware and hereby acknowledge that new rights to the Works may
come into being and/or be recognized in the future, under the law and/or in
equity (the “New Exploitation Rights”), and Consultant hereby intends to and
does hereby grant and convey to Company any and all such new Exploitation Rights
in and to the Works and any other results or proceeds thereof pursuant to this
Section.
 
(c)    Consultant agrees to keep and maintain adequate and current written
records of all Inventions and Works made by Consultant (solely or jointly with
others) during the term of Consultant’s affiliation with Company.  The records
will be in the form of notes, sketches, drawings, and any other format that may
be specified by Company and will be available to and remain the sole property of
Company at all times.
 
 

--------------------------------------------------------------------------------


 
 
(d)    Consultant hereby agrees to execute any documents and do any other acts
consistent herewith as may be reasonably required by Company or its designees or
licensees to further evidence or effectuate Company’s rights as set forth in
this Section 7 or as may be necessary, useful or convenient for the purposes of
securing to Company or to its designee any patent, trademark, copyright, mask
work, trade secret or copyright protection in and to the Inventions or the Works
throughout the universe.  Consultant hereby appoints Company as Consultant’s
attorney-in-fact (which appointment is irrevocable and coupled with an
interest), with full power of substitution and delegation, to execute any and
all such documents and to do any and all such other acts consistent herewith
that Consultant fails to do promptly after request therefore.  Consultant
further agrees that the obligations undertaken by Consultant pursuant to this
Section 7(e) shall survive the termination of Consultant’s affiliation with
Company.
 
8.  Parties Benefited; Assignments.  
 
This Agreement shall be binding upon Consultant, his heirs and his personal
representative or representatives, and upon Company and its respective
successors and assigns.  Neither this Agreement nor any rights or obligations
hereunder may be assigned by Consultant.
 
9.  Governing Law.  
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without giving effect to any choice of law or conflict
provisions or rule (whether of New York or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than New
York.  Consultant hereby expressly consents to the personal jurisdiction of the
courts located in New York for any lawsuit arising from or relating to this
Agreement.
 
10.  Litigation And Regulatory Cooperation.
 
During and after the Term of this Agreement, Consultant shall reasonably
cooperate with Company in the defense or prosecution of any claims or actions
now in existence or which may be brought in the future against or on behalf of
Company which relate to events or occurrences that transpired while Consultant
was employed by or affiliated with Company.  Consultant’s cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness at the request of Company at mutually convenient times.  During
and after the Term of this Agreement, Consultant also shall cooperate fully with
Company in connection with any investigation or review of any federal, state or
local regulatory authority as any such investigation or review relates to events
or occurrences that transpired while Consultant was employed by or affiliated
with Company.
 

 
 

--------------------------------------------------------------------------------

 





 
11.  Indemnification And Insurance; Legal Expenses.
 
Company shall defend and indemnify Consultant to the fullest extent permitted by
law in effect at the time of the subject act or omission, for acts committed in
the course and scope of this Agreement Consultant will be entitled to the
protection of any insurance policies that Company may elect to maintain
generally for the benefit of similarly situated persons to cover costs, charges
and expenses incurred or sustained by him in connection with any action, suit or
proceeding to which he may be made a party by reason of his being or having been
an officer, director, agent or employee of Company.  If the Company fails or
neglects to defend said action promptly, Consultant, without limiting any of his
rights hereunder, may defend the same and any cost or expense, including without
limitation attorneys’ fees, which he may pay or incur in defending such action
and any settlement or judgment he shall pay shall be repaid by the Company on
demand.
 
12.  Arbitration.
 
The parties agree that any dispute, controversy or claim, whether based on
contract, tort, statute, discrimination, retaliation, or otherwise, relating to,
arising from or connected in any manner to this Agreement, or to the alleged
breach of this Agreement, or arising out of or relating to Consultant’s
affiliation with Company or termination of such affiliation, shall, upon timely
written request of either party be submitted to and resolved by binding
arbitration.  The arbitration shall be conducted in New York, New York.  The
arbitration shall be conducted before one arbitrator in accordance with the
Commercial Rules of the American Arbitration Association (“AAA”) in effect at
the time the claim or dispute arises, unless other rules are agreed upon by the
parties.  Any claims received after the applicable/relevant statute of
limitations period has passed shall be deemed null and void.  The award of the
arbitrator shall be a reasoned award with findings of fact and conclusions of
law.  Company will pay the actual AAA costs of arbitration.  Each party will pay
its own attorneys’ fees and other expenses.
 
13.  Representations And Warranties Of Consultant.
 
Consultant represents and warrants to Company that all terms and conditions of
this Agreement shall be kept strictly confidential.  Consultant represents and
warrants to Company that he is under no contractual or other restriction which
is inconsistent with the execution of this Agreement, the performance of his
duties hereunder or the other rights of Company hereunder.  Consultant also
represents and warrants to Company that he is under no physical or mental
disability that would hinder the performance of his duties under this Agreement.
 
14.  Miscellaneous.
 
This Agreement contains the entire agreement of the parties relating to the
subject matter hereof.  This Agreement supersedes any prior written or oral
agreements or understandings between the parties relating to the subject matter
hereof.  No modification or amendment of this Agreement shall be valid unless in
writing and signed by or on behalf of the parties hereto.  The failure of a
party to require performance of any provision of this Agreement shall in no
manner affect the right of such party at a later time to enforce any provision
of this Agreement.
 

 
 

--------------------------------------------------------------------------------

 



A waiver of the breach of any term or condition of this Agreement shall not be
deemed to constitute a waiver of any subsequent breach of the same or any other
term or condition.  This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations.  If any provision of this Agreement, or the application
thereof to any person or circumstance, shall, for any reason and to any extent,
be held invalid or unenforceable, such invalidity and unenforceability shall not
affect the remaining provisions hereof or the application of such provisions to
other persons or circumstances, all of which shall be enforced to the greatest
extent permitted by law.  The headings in this Agreement are inserted for
convenience of reference only and shall not be a part of or control or affect
the meaning of any provision hereof.  This Agreement may be executed in one or
more counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.  This Agreement may be executed by facsimile or digital
signature and any such signature shall be deemed to be an original for all
purposes hereof.
 
 
 
 
 
 
 
 
[SIGNATURE PAGE FOLLOWS]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.
 
MKL Consulting Ltd.




By:  /s/ Darren Rennick
Darren Rennick, Its President


CONSULTANT:


DARREN RENNICK




By:  /s/ Darren Rennick




FUND.COM INC.




By: /s/ Raymond Lang
Raymond Lang, Its CEO
 


